Order entered September 9, 2016




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-16-00584-CV

                             MOHAMMED HARUN, ET AL., Appellants

                                                  V.

                                     SHARIF RASHID, Appellee

                           On Appeal from the 193rd Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. DC-12-09394

                                              ORDER
        By order dated July 20, 2016, the Court granted appellants’ motion for an extension of
time to file the clerk’s and reporter’s records and extended the time to August 19, 2016. As of
today’s date, only the clerk’s record has been filed. On August 23, 2016, the Court sent a letter
instructing appellants to provide, within ten days, written verification that they have requested
and paid for the reporter’s record. This letter was sent in error and the parties are to disregard it.
        It appears appellants have requested and paid for the reporter’s record. Accordingly, we
ORDER Stephanie Moses, Official Court Reporter for the 193rd Judicial District Court, to file
the reporter’s record by SEPTEMBER 29, 2016.
        We DIRECT the Clerk of this Court to send a copy of this order to Ms. Moses and
counsel for all parties.
                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE